 In the Matterof GENERAL MOTORSTRUCK AND COACH DIVISION OFYELLow TRUCK & COACHMANUFACTURINGCOMPANYandAMALGAM-ATED LOCAL 259, UNITED AUTOMOBILE WORKERS OF AMERICA, C. I.O.Case No. R-2684.-Decided July 15, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mrs. Elinore M. Herrick,for the Board.Mr. John Thomas Smith,,of New York City, for the Company.Mr. Alexander E. Racolin,andMr. Joseph. Harrison,of New YorkCity, for the Union.Mrs. Mary M. Persinger,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASE4On May 29, 1941, Amalgamated Local 259, United AutomobileWorkers of America, C. I. 0., herein called the Union, filed with theRegional Director for the Second Region (New York City) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees at the New York Branch of GeneralMotors Truck and Coach Division of Yellow Truck & Coach Manu-facturing Company, herein called the Company, engaged in the dis-tribution of trucks, coaches, automotive parts and accessories, andother related articles in New York City, and requesting an investiga-tion and certification of representatives, pursuant to Section 9 .(c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 17, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On that same day, the Com-pany, the Union, and the Regional Director, entered into a "STIPU-LATION FOR CERTIFICATION OF REPRESENTATIVESUPON CONSENT ELECTION."33 N. L.R. B., No. 85.460 GENIE'RAL MOTORS TRUCK AND COACH MANUFACTURING COMPANY 461Pursuant to the stipulation, an election by secret ballot was con-ducted on June 20, 1941, under the direction and supervision of theRegional Director, among all mechanics, parts department stockkeep-ers, receiving clerks, shipping clerks, returned goods clerks, porters,painters, car washers, drivers, and helpers of the Company at its NewYork Branch, excluding supervisory employees, foremen, assistantforemen, salesmen, office employees, clerical employees, timekeepers,watchmen-porters, employees receiving special training, indenturedapprentices, and salaried employees, to determine whether or not saidemployees desired to be represented by the Union for the purposes ofcollective bargaining with the Company.On June 23, 1941, the Re,gional Director issued and duly served upon the parties her ElectionReport on the ballot.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and, its results :Total number eligible to vote________________________________ 32Total number of ballots cast________________________________ 32Total number of valid ballots --------------------------------- 32Total number of votes in favor of Amalgamated Local 259,United Automobile Workers of America, C. I. 0______________ 32Total number of votes against aforementioned union----------0Total number of blank votes_________________________________0Total number of void ballots_________________________________0Total number of challenged votes___________________________0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees' at' the New York Branch of General MotorsTruck and Coach Division of Yellow Truck & Coach ManufacturingCompany, New York City, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All mechanics, parts department stockkeepers, receiving clerks,shipping clerks, returned goods clerks, porters, painters, car washers,drivers, and helpers of the Company at its New York Branch, exclud-ing supervisory employees, foremen, assistant foremen, salesmen,office employees, clerical employees, timekeepers, watchmen-porters,employees receiving special training, indentured apprentices, and sal-aried employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.Amalgamated Local 259, United Automobile Workers of America,C. I. 0., has been designated and selected by a majority of the em- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the above unit as their representative for the purposes ofcollective bargaining,and is the exclusive representative of all theemployees in said unit,within the meaning of Section 9(a) of theAct.CERTIFICATION OFREPRESENTATIVES -By virtue of and pursuant to the powervested inthe National LaborRelationsBoard by Section 9 (c) of theNationalLaborRelations Act,IT IS HEREBY CERTIFIEDthat AmalgamatedLocal259, United Auto-mobileWorkers of America, C.I.0., has been designated and selectedby a majorityof all mechanics,parts department stockkeepers, receiv-ing clerks,shippingclerks, returnedgoods clerks,porters, painters,car washers,drivers, and helpers ofGeneral MotorsTruck and CoachDivisionof Yellow Truck & Coach Manufacturing Company, at itsNew YorkBranch, NewYork City,excluding supervisory employees,foremen, assistant foremen, salesmen,office employees,clerical em-ployees,timekeepers,watchmen,porters, employees receiving specialtraining,indentured apprentices, and salaried employees,as theirrepresentativefor the purposes of collective bargaining,and that,pursuantto Section 9 (a) of the NationalLabor RelationsAct, Amal-gamatedLocal 259, United Automobile Workers of America, C. I. 0.,is the exclusive representative of all such employeesfor thepurposes ofcollectivebargainingin respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.